Citation Nr: 0206291	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from July 1983 to March 1994.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO granted service connection for right ankle disability, and 
assigned an initial 10 percent rating.  The Board remanded 
this claim in October 1998 and November 2000.  The case has 
now been returned to the Board for completion of appellate 
consideration.


FINDING OF FACT

The veteran's right ankle disability, status post 
reconstruction of the peroneal brevis with arthroscopy time 
two, is primarily manifested by chronic pain, "mild or 
slight weakness" of dorsiflexion of the right ankle 
secondary to pain, "minimal" lateral instability and 
limitation of motion ranging from 10 to 20 degrees of 
dorsiflexion, 30-45 degrees of plantar flexion, 10 degrees of 
inversion and 15 degrees of eversion with non-quantifiable 
functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating for right ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. Part 4, §§ 3.321, 4.3, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5271 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has developed this case with consideration of the VCAA 
requirements.

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC's), the veteran has been advised of the Reasons 
and Bases in denying his claim.  In this case, the veteran 
has testified in support of his claim, and identified for the 
RO the relevant and available evidence which may be capable 
of substantiating his claim.  The RO has obtained all VA and 
private clinical records identified by the veteran as 
relevant to his claim on appeal, and provided him VA 
examinations with benefit of review of his claims folder in 
an effort to substantiate his claim.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
veteran has been provided proper notice, he has been provided 
ample opportunity to present evidence and argument in support 
of his claim, and there are no outstanding requests to obtain 
additional evidence or information that is relevant to the 
claim on appeal.  As such, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his right ankle disability.  
According to his statements and testimony of record, his 
right ankle disability is primarily manifested by chronic 
pain, occasional swelling, instability and limitation of 
motion which is exacerbated on use.  For example, his 
symptoms are exacerbated when walking inclined surfaces or 
using the accelerator of his vehicle.  He reports that his 
ankle occasionally slips out of joint and/or gives way when 
performing such activities.  He is unable to stand for 
prolonged periods of time.  He indicates that his symptoms 
have persisted despite undergoing three surgical procedures.  
He also indicates that he obtains no relief of symptoms with 
use of anti-inflammatory medications.

Briefly summarized, the veteran was treated on numerous 
occasions in service for his right ankle disability.  As a 
result of ankle instability secondary to an ankle sprain, he 
first underwent arthroscopy with shaving of chronic synovitis 
of the lateral aspect of the right ankle in November 1991.  
Thereafter, he manifested symptoms of persistent pain with 
chronic instability.  In February 1992, he underwent another 
surgical procedure involving a reconstruction of the peroneal 
brevis.  His continued symptoms of constant pain, occasional 
swelling, decreased range of motion, instability and mild 
crepitus were assessed as anterior-inferior tibial-fibial 
impingement syndrome.  A November 1993 Physical Evaluation 
Board (PEB) resulted in diagnoses of right ankle instability, 
post Chisman Snook reconstruction, degenerative joint disease 
and paresthesias.

The veteran filed his claim for service connection for right 
ankle disability in December 1993.  His initial VA joints 
examination, dated in January 1994, revealed his complaint of 
constant right ankle pain which awoke him from his sleep and 
was aggravated by cold, damp weather.  His physical 
examination was negative for swelling, erythema or deformity.  
There were neither abnormal lateral movements nor 
subluxations.  His ankle demonstrated 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  He was given 
a diagnosis of post-operative surgical repair of torn 
ligaments of the right ankle.  A VA clinical record, dated in 
January 1994, noted mild swelling over the lateral aspect of 
the right foot.  At that time, he was given a prescription of 
Naprosyn.

By means of a rating decision dated in May 1994, the RO 
granted service connection for right ankle disability, and 
assigned an initial 10 percent rating effective to the date 
of claim.  This rating has remained continuously in effect 
during the appeal period.

In June 1994, the veteran underwent orthopedic evaluation at 
Pennsylvania State University due to complaint of right ankle 
pain and swelling along the lateral retinaculum and sinus 
tarsi region as well as occasional feelings of instability 
and give-way.  On physical examination, he demonstrated a 
plantigrade foot with 10 degrees of dorsiflexion and full 
plantar flexion.  He was tender over the superior part of his 
well-healed, lateral scar with radiation along the sural 
nerve distribution.  He had some decreased sensation to light 
touch over the dorsal aspect of the lateral toes.  He had 
some slight clicking with forced eversion and inversion of 
the foot, but a clinical Drawer's sign was not detected in 
either neutral or plantar flexion.  Movement of the hindfoot 
brought on pain which was worse with inversion.  X-ray 
examination was remarkable for an approximate 3-millimeter 
talar tilt on the right side compared to the left.  He was 
assessed with a possible diffuse synovitis secondary to scar 
tissue along the gutter, and given a steroid injection.  In 
July 1994, he underwent arthroscopic examination with 
excision of anterior as well as medial and lateral scars.  He 
was given a post-operative diagnosis of medial and lateral 
gutter impingement with anterior impingement.  A clinic note, 
dated 5-days after his surgery, noted that he no longer 
required the use of crutches or pain medication.  He was 
advised to use crutches when necessary, and avoid risks with 
weightbearing activities. 

At a personal hearing before the RO in October 1994, the 
veteran complained of continued right ankle pain with 
occasional slipping out of joint, particularly when walking 
on uneven surfaces.  He had difficulty keeping the 
accelerator on his car pressed due to pain and swelling.  He 
also indicated that his symptoms had not been improved with 
his three surgeries or use of anti-inflammatory medications.  

On VA joints examination, dated in June 1997, the veteran 
complained of recurring pain and swelling of the right ankle.  
He also complained of a pulling sensation with an occasional 
snapping sound on the outer side of the ankle.  On 
examination, he walked quickly with a normal walking pattern.  
He did not require the use of a walking aid.  Other than 
surgical scars, the ankle had a normal appearance with no 
heat, redness, swelling, deformity or joint effusion present.  
His scars were well-healed and not particularly tender.  He 
had 20 degrees of dorsiflexion, 30 degrees of plantar 
flexion, 10 degrees of inversion and 15 degrees of eversion 
bilaterally.  His x-ray examination showed mild degenerative 
changes in the ankle joints with mild increased bone 
formation around the lateral side of the ankle.  The examiner 
noted that the right ankle disability did not appear to 
interfere with the veteran's everyday activities, and his 
only limiting factor appeared to be avoiding sport activities 
which might result in re-injury to the ankle.  

In July 1997, the veteran presented to a VA clinic with 
complaint of painful restriction of right ankle motion.  His 
physical examination revealed normal dorsiflexion and plantar 
flexion with painful restriction of lateral and medial side-
bending.  There was no swelling.  He was given a prescription 
of Ibuprofen.  A January 1998 clinic record noted full 
plantar flexion.  The examiner's notation regarding 
dorsiflexion is illegible.

On VA joints examination, dated in August 1999, the veteran 
reported current symptoms of pain, intermittent stiffness and 
swelling, and give-way.  His symptoms occurred approximately 
4 times per month.  He also reported tiring of the right 
ankle with repetition of dorsiflexion and plantar flexion 
which, according to the examiner, was not possible to 
estimate in terms of degrees of loss of motion.  He denied 
symptoms of heat, redness, locking, fatigability, or motor 
incoordination.  His symptoms were exacerbated with prolonged 
walking.  He could, however, walk up to a mile without much 
discomfort.  He took ibuprofen, Advil and Motrin as needed 
for his symptoms.  On examination, he demonstrated a normal 
gait without limp.  There was minimal swelling with 
tenderness in the ankle joint line.  He had deep tenderness 
over the lateral ligament.  He had active range of motion 
measured as 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was no instability in the 
anteroposterior plane.  He had minimal instability in the 
lateral ligament with reproduction of pain.  There were no 
distal neurovascular problems.  His x-ray examination showed 
some subchondral sclerosis with well-maintained joint space.  
He was given a diagnosis of early post-traumatic 
osteoarthritis of the right ankle, status post lateral 
ligament reconstruction with two arthroscopic surgeries, with 
minimal lateral instability.  An addendum to this examination 
report, dated in January 2000, indicated that the veteran was 
capable of maintaining employment with some modification in 
his activities.

VA peripheral nerves examination, dated in August 1999, was 
significant for mild or slight weakness of dorsiflexion of 
the right ankle secondary to pain.  Otherwise, the veteran's 
neurologic examination was normal.   

The veteran's subsequent VA treatment records reveal 
treatment for multiple joint area pain due to idiopathic 
thrombocytopenic purpura (ITP).  In October 1999, he reported 
occasional swelling of the ankles.  His subsequent treatment 
records reveal continued treatment for ITP with complaint of 
generalized joint pain, to include the ankles.  His treatment 
included Celebrex and Vioxx.  

In January 2001, the veteran underwent another VA joints 
examination for further clarification of his previous 
examination findings.  His physical examination revealed 
active dorsiflexion to 20 degrees when the knee was fully 
flexed, but reluctance to extend beyond 10 degrees with a 
straight knee.  He had active plantar flexion to 45 degrees.  
There was minimal lateral instability with tenderness on the 
lateral aspect.  There were no neurovascular problems.  On 
repeated movement, there was no additional loss of motion.  
There was also no evidence of fatigability, lack of endurance 
or weakened movement.  The examiner noted that it was not 
possible to quantify additional loss during flare-ups.  He 
was given a diagnosis of early post-traumatic osteoarthritis 
of the right ankle, status post lateral ligament 
reconstruction with two arthroscopic surgeries, with minimal 
lateral instability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2001).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2001).  The RO has currently assigned a 10 percent rating 
for right ankle disability under Diagnostic Code 5271.  This 
rating represents moderate limitation of right ankle motion.  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2001).

Under Diagnostic Code 5271, a 20 percent rating would be 
warranted for marked limitation of right ankle motion.  In 
this case, the veteran has described his right ankle 
disability as primarily manifested by chronic pain, 
occasional swelling, instability and decreased limitation of 
motion.  His symptoms are exacerbated on use.  His VA 
findings during the appeal period reveal range of motion 
ranging from 10 to 20 degrees of dorsiflexion and 30-45 
degrees of plantar flexion.  He has also demonstrated 10 
degrees of inversion and 15 degrees of eversion.  There is 
some evidence of "mild or slight weakness" of dorsiflexion 
of the right ankle secondary to pain as well as "minimal" 
lateral instability.  His examination upon repetitive use 
failed to detect any significant increase in disability, and 
VA examiners have opined that any additional disability 
during flare-ups are non-quantifiable in terms of additional 
loss of motion.  

Based upon the above, the Board finds that the preponderance 
of the weighs against a rating in excess of 10 percent for 
right ankle disability.  In this respect, the veteran's right 
ankle disability, status post reconstruction of the peroneal 
brevis with arthroscopy time two, is primarily manifested by 
chronic pain, "mild or slight weakness" of dorsiflexion of 
the right ankle secondary to pain, "minimal" lateral 
instability and limitation of motion ranging from 10 to 20 
degrees of dorsiflexion, 30-45 degrees of plantar flexion, 10 
degrees of inversion and 15 degrees of eversion with non-
quantifiable functional impairment.  The veteran's limitation 
of right ankle motion, which has no visible effect on his 
gait, falls well short of being "marked" in degree.  See 38 
C.F.R. § 4.71, Plate II (2001).  The examination findings of 
"mild or slight weakness" of dorsiflexion due to pain and 
"minimal" lateral instability, when considered in 
combination of the veteran's testimony and statements of the 
record, are consistent with some additional functional loss 
with use.  However, even with consideration of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 4.3, 4.7, 4.40 and 4.45, the Board 
finds that the preponderance of the evidence establishes that 
the veteran's limitation of right ankle motion is, at best, 
moderate in degree even when functional impairment is 
factored in.  Thus, a rating in excess of 10 percent rating 
is not warranted under Diagnostic Code 5271.

Furthermore, inasmuch as the veteran is in receipt of a 
compensable rating for loss of range of motion, there is no 
basis to consider a separate rating for arthritis with loss 
of range of motion.  See VAOPGCPREC 9-98 (August 14, 1998).  
The Board further finds, that despite a surgical procedure 
performed in 1994, the veteran's right ankle symptoms have 
remained relatively unchanged and stable throughout the 
appeal period.  Therefore, the Board is of the opinion that 
there is no basis to consider a staged rating during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).

In so deciding, the Board has considered the veteran's 
descriptions of his right ankle symptoms as both competent 
and credible.  The medical evidence of record, particularly 
range of motion testing conducted by trained medical 
personnel, is more probative regarding the degree and 
severity of his right ankle disability.  This evidence does 
not support a higher rating for his right ankle disability.  
The benefit of the doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 4.3 (2001).  

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, the veteran has not 
been frequently hospitalized for his right ankle disability, 
and VA examiners have determined that the veteran is capable 
of maintaining employment with modifications in his 
activities.  There are no unusual medical findings to suggest 
that his 10 percent schedular rating is not commensurate with 
the average impairment in earning capacity for his type of 
disability.  38 C.F.R. § 4.1 (2001).  The Board, therefore, 
finds no basis for further action on this question.


ORDER

A rating in excess of 10 percent rating for right ankle 
disability is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

